Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2013/0303721 A1).
It is noted that claims 9-12 are recited in the product-by-process format by use of the language, “obtained by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding Claims 9-12, Jang teaches optical components/spectacle lenses/spectacles, whereby the lenses/optical components are derived by mixing polythiol component, polyisocyanate component, and additives to form a resin composition with a moisture content of 300-3,000 ppm, and subsequently polymerizing the resin composition (Abstract; ¶ 20-22; Examples). With respect to additives possessing a moisture content of 1.0-10 pbw of moisture relative to polyisocyanate component, it is noted the source of any residual moisture within the resin compositions, i.e. whether the moisture originates from polythiol, polyisocyanate, or additive, is lost over the course of mixing the components with one another since homogenized solutions are obtained (¶ 29). In Example 1, Jang teaches using 0.1 wt% of phosphoric acid ester and 1.2 wt% of UV absorber with respect to polyisocyanate (¶ 29) whereby the final mixture contains a moisture content of 350 ppm (¶ 29). Accordingly, the Jang are no different in structure than what is claimed despite being made by a different process. 
Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 2010/0010192 A1).
It is noted that claims 9-12 are recited in the product-by-process format by use of the language, “obtained by…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding Claims 9-12, Kawaguchi teaches optical components/spectacle lenses/spectacles, whereby the lenses/optical components are derived by mixing polythiol component, polyisocyanate component, and additives to form a polymerizable composition with a moisture content of 10-300 ppm, and subsequently polymerizing the resin composition (Abstract; ¶ 50-51; Examples). With respect to additives possessing a moisture content of 1.0-10 pbw of moisture relative to polyisocyanate component, it is noted the source of any residual moisture within the resin compositions, i.e. whether the moisture originates from polythiol, polyisocyanate, or additive, is lost over the course of mixing the components with one another since homogenized solutions are obtained (¶ 29). In Example 1, Kawaguchi teaches using 0.05 pbw tin catalyst, 0.10 pbw acidic phosphate ester, and 0.05 pbw of UV absorber with respect to 60 pbw polyisocyanate Jang are no different in structure than what is claimed despite being made by a different process. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2013/0303721 A1) in view of Vietti (Kirk-Othmer Encyclopedia of Chemical Technology).
Regarding Claims 1 and 9-12, Jang teaches methods of making optical components/spectacle lenses/spectacles, whereby the lenses/optical components are derived by mixing polythiol component, polyisocyanate component, and additives to 
Jang differs from the subject matter claimed in that additives possessing a moisture content of 1.0-10 ppm relative to the amount of polyisocyanate component. However, Jang clearly teaches the residual moisture content of the resin composition is known to adversely promote the appearance of white tape residues and foaming, thus reducing transparency (¶ 8-10). In fact, avoidance of these problems is the very reason why Jang desires the moisture content to be exceedingly low (i.e. 300-3,000 ppm) (Abstract; ¶ 7-10; Table 1). As taught by Vietti, the presence of residual water in isocyanate/thiol curing systems has long been known to be problematic in terms of foaming and it is known taking steps to dry all formulation ingredients (fillers, plasticizers, liquid polysulfide, etc) and protecting them from atmospheric moisture is advantageous to overcome this issue (Page 4). Clearly, the moisture content of Jang’s formulation ingredients are result effective variables because changing them would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the formulation ingredients of Jang, inclusive of additives, within the scope of the present claims so as to produce desirable transparency characteristics within the resulting lenses/optical components. 
Regarding Claim 2, Jang
Regarding Claims 3, 5, and 6, Jang teaches examples where 0.1 wt% of tin catalyst, 0.1 wt% phosphoric acid ester, and 1.2 wt% of UV absorber is used relative to 1111 g of polyisocyanate, which is then mixed with 870 g of polythiol (¶ 29), which is equivalent to 0.06 pbw of tin catalyst, 0.06 pbw of phosphoric acid ester, and 0.7 pbw of UV absorber relative to 100 pbw polyisocyanate+polythiol. 
Regarding Claim 4, Jang teaches examples where isophorone diisocyanate is used (¶ 29). 
Regarding Claim 7, the phosphoric acid ester of Jang’s examples is “Zelec UN” (¶ 29), which is indicated to be a release agent within the instant specification (¶ 52). Accordingly, the phosphoric acid ester of Jang is seen to intrinsically function as a release agent in the absence of evidence to the contrary. Alternatively, the limitations of claim 7 is seen to nevertheless be met by Jang’s disclosure of the inclusion of tin catalyst.
Regarding Claim 8, the limitations of claim 8 is seen to be met by Jang’s disclosure of the inclusion of tin catalyst since the presence of benzotriazole or benzophenone UV absorber is not specifically required. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2013/0303721 A1) in view of Vietti (Kirk-Othmer Encyclopedia of Chemical Technology) as evidenced by Goossens (U.S. Pat. No. 4,861,664).
The discussion regarding Jang and Vietti
Regarding Claim 8, alternatively with respect to claim 8, Jang teaches the use of “UV5411” within ¶ 29. As evidenced by Goossens, 5411 is a benzotriazole-based UV absorber (Col. 7, Lines 26-28). 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2010/0010192 A1) in view of Vietti (Kirk-Othmer Encyclopedia of Chemical Technology).
Regarding Claims 1 and 9-12, Kawaguchi teaches methods of making optical components/spectacle lenses/spectacles, whereby the lenses/optical components are derived by mixing polythiol component, polyisocyanate component, and additives to form a polymerizable composition with a moisture content of 10-300 ppm, and subsequently polymerizing the resin composition (Abstract; ¶ 50-51; Examples). 
Kawaguchi differs from the subject matter claimed in that additives possessing a moisture content of 1.0-10 ppm relative to the amount of polyisocyanate component. However, Kawaguchi clearly teaches the residual moisture content of the resin composition is known to adversely promote the appearance of clouding/striation, thus reducing transparency (¶ 8-10). In fact, avoidance of these problems is the very reason why Kawaguchi desires the moisture content to be exceedingly low (i.e. 10-300 ppm) (Abstract; ¶ 6-10; Table 1). As taught by Vietti, the presence of residual water in isocyanate/thiol curing systems has long been known to be problematic in terms of foaming and it is known taking steps to dry all formulation ingredients (fillers, plasticizers, liquid polysulfide, etc) and protecting them from atmospheric moisture is advantageous to overcome this issue (Page 4). Clearly, the moisture content of Kawaguchi’s formulation ingredients are result effective variables because changing In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the formulation ingredients of Kawaguchi, inclusive of additives, within the scope of the present claims so as to produce desirable transparency characteristics within the resulting lenses/optical components. 
Regarding Claim 2, Kawaguchi teaches examples where polyisocyanate and additives are mixed and, subsequently, polythiol is added (¶ 60).
Regarding Claims 3, 5, and 6, Kawaguchi teaches examples where 0.05 pbw of tin catalyst, 0.10 pbw phosphoric acid ester, and 0.05 of UV absorber is used relative to 60 pbw of polyisocyanate, which is then mixed with 40 pbw of polythiol (¶ 59), which is equivalent to 0.05 pbw of tin catalyst, 0.1 pbw of phosphoric acid ester, and 0.05 pbw of UV absorber relative to 100 pbw polyisocyanate+polythiol. 
Regarding Claim 4, Kawaguchi teaches examples where dicyclohexylmethane diisocyanate is used (¶ 59). See also the various diiscoyanates spanning ¶ 20-22 such as isophorone diisocyanate. 
Regarding Claim 7, the phosphoric acid ester of Kawaguchi’s examples is “Zelec UN” (¶ 59), which is indicated to be a release agent within the instant specification (¶ 52). Accordingly, the phosphoric acid ester of Kawaguchi is seen to intrinsically function as a release agent in the absence of evidence to the contrary. Kawaguchi’s disclosure of the inclusion of tin catalyst.
Regarding Claim 8, the limitations of claim 8 is seen to be met by Kawaguchi’s disclosure of the inclusion of tin catalyst since the presence of benzotriazole or benzophenone UV absorber is not specifically required.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2010/0010192 A1) in view of Vietti (Kirk-Othmer Encyclopedia of Chemical Technology) as evidenced by Kojima (US 2016/0017218 A1).
The discussion regarding Kawaguchi and Vietti within ¶ 27-33 is incorporated herein by reference.
Regarding Claim 8, alternatively with respect to claim 8, Kawaguchi teaches the use of “Viosorb 583” within ¶ 59. As evidenced by Kojima, Viosorb 583is a benzotriazole-based UV absorber (¶ 204). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/642,802. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘802 application claims are directed toward methods of producing polymerizable compositions/optical components/lenses comprising mixing polythiol, polyisocyanate, and additives whereby the polyisocyanate component has 200 ppm of less of water and the polythiol component has 1,000 ppm or less of water (Claims 1 and 5-7). With respect to additives possessing a moisture content of 1.0-10 pbw of moisture relative to polyisocyanate component, it is noted the source of any residual moisture within the resin compositions, i.e. whether the moisture originates from polythiol, polyisocyanate, or additive, is lost over the course of mixing the components with one another since homogenized solutions are obtained (¶ 29). Accordingly, the position is taken that the optical components/lenses expressly suggested by the ‘802 application are no different in structure than what is claimed despite being made by a different process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/642,802 in view of Vietti (Kirk-Othmer Encyclopedia of Chemical Technology). 
Specifically, the ‘802 application claims are directed toward methods of producing polymerizable compositions/optical components/lenses comprising mixing polythiol, polyisocyanate, and additives whereby the polyisocyanate component has 200 Vietti, the presence of residual water in isocyanate/thiol curing systems has long been known to be problematic in terms of foaming and it is known taking steps to dry all formulation ingredients (fillers, plasticizers, liquid polysulfide, etc) and protecting them from atmospheric moisture is advantageous to overcome this issue (Page 4). Clearly, the moisture content of the ‘802 application’s formulation ingredients are result effective variables because changing them would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the formulation ingredients of the ‘802 application, inclusive of additives, within the scope of the present claims so as to produce desirable transparency characteristics within the resulting lenses/optical components. Product claims 9-12 are seen to be obviated by the combination of the ‘802 application and Vietti. The remaining limitation of the present claims are found within the dependent claims of the ‘802 application.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764